Exhibit 10.4

 



Certification of Termination of Agreement

 

The undersigned certify that the undersigned are Nasser Bouslihim, individually
(“Designer”) and the President of Toucan Interactive Corp. (“Toucan”),
respectively, and as such the undersigned are authorized to execute this
Certificate in his personal capacity and on behalf of Toucan, respectively.

 

1.          Designer and Toucan entered into a web design service agreement,
orally or in writing, on or around April 15th, 2014 (the “Agreement”).

 

2.          The Agreement has been terminated in accordance with the terms of
the Agreement as of April 22, 2016, and neither party has any claims against the
other party that arise out of the Agreement and the transactions hereunder.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the 22nd
day of April, 2016.

 



  Toucan Interactive Corp.                    By:     Name: Mikhail Bukschpan  
Title:    President         DESIGNER               Nasser Bouslihim



 

 

 



 

 